Case 6:20-cv-06058-SOH-MEF Document 86                Filed 08/02/21 Page 1 of 3 PageID #: 1029




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

  STEVEN C. HAYES                                                                     PLAINTIFF


  v.                                  Case No. 6:20-cv-06058


  DR. THOMAS N. DANIEL, et al.                                                     DEFENDANTS


                                              ORDER

         Before the Court is the Report and Recommendation filed on June 21, 2021, by the

  Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

  ECF No. 82. Plaintiff filed objections. ECF No. 84. The Court finds the matter ripe for

  consideration.

         On May 1, 2020, Plaintiff filed this action pursuant to 42 U.S.C. § 1983. ECF No. 1. The

  Court granted Plaintiff leave to proceed in forma pauperis. ECF No. 4. On April 12, 2021, Judge

  Ford denied Plaintiff’s Motion to Supplement his amended complaint. ECF No. 71. In that motion,

  Plaintiff sought to add four defendants and 59 pages of grievances which were either exhausted,

  or filed and exhausted, after he filed his original complaint in this case. ECF No. 71. Judge Ford

  stated that the deadline to amend pleadings had passed and Plaintiff failed to provide the Court

  with any reason for delay. ECF No. 71.

         On May 3, 2021, Plaintiff filed a Motion to Reconsider in regard to Judge Ford’s Order

  denying his Motion to Supplement his amended complaint. ECF No. 74. On June 21, 2021, Judge

  Ford filed the present Report and Recommendation and recommends that the Court deny Plaintiff’s

  Motion to Reconsider. ECF No. 82. Plaintiff filed his response in opposition. ECF No. 84.
Case 6:20-cv-06058-SOH-MEF Document 86                Filed 08/02/21 Page 2 of 3 PageID #: 1030




         The Court may designate a magistrate judge to hear pre- and post-trial matters and to

  submit to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

  636(b)(1). After conducting an appropriate review of the report and recommendation, the Court

  may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

  the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

  U.S.C. § 636(b)(1).

         “[T]he specific standard of review depends, in the first instance, upon whether or not a

  party has objected to portions of the report and recommendation.” Anderson v. Evangelical

  Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

  “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

  356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

  pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995).

         Pursuant to § 646(b)(1), the Court will conduct a de novo review of all issues related to

  Plaintiff’s specific objections. Plaintiff objects to the Report and Recommendation’s finding that

  the Motion for Reconsideration (ECF No. 74) should be denied. Plaintiff argues that because

  Defendants have not shown any valid reason to deny Plaintiff leave to supplement his complaint,

  that he should be allowed to.

         When a party moves for leave to amend outside the district court’s scheduling order, Fed.

  R. Civ. P. 16(b) governs and requires the party to show good cause to modify the schedule.

  Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008). “The primary measure of

  good cause is the movant's diligence in attempting to meet the order’s requirements.” Id. at 716–

  17 (quoting Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)). Upon review, Plaintiff does not

  show good cause as to why he was unable to comply with the scheduling order. Plaintiff states that



                                                  2
Case 6:20-cv-06058-SOH-MEF Document 86                  Filed 08/02/21 Page 3 of 3 PageID #: 1031




  he seeks to add four defendants: Dr. Lee, Dr. Richard, Dr. Strode, and APN Giggleman. Dr. Lee

  and Dr. Richard were terminated as Defendants from this case as part of the mandatory PLRA

  preservice screening process. ECF No. 22. Plaintiff states that he “accidentally left out” Dr. Lee,

  Dr. Richard, and APN Giggleman. Second, Plaintiff seeks to include 59 pages of grievances that

  were either exhausted, or filed and exhausted, after he filed his original complaint. Plaintiff has

  not provided the Court any reasons for why he was unable to comply with the scheduling order or

  that he even attempted to meet the order’s requirements.

         Thus, after conducting a de novo review of the Report and Recommendation to which

  Plaintiff has objected, this Court finds the Objections offer neither law nor fact requiring departure

  from the Magistrate’s findings. Petitioner objects on the grounds that Defendants must show why

  Plaintiff is not entitled to amend his complaint but does not address the amendment deadline. The

  Court agrees with Judge Ford’s findings that Plaintiff’s failure to comply with court deadlines is

  reason for denial of his Motion to Supplement his amended complaint. Accordingly, the Court

  finds that the report and recommendation (ECF No. 82) is proper, contains no clear error, and

  should be and hereby is ADOPTED IN ITS ENTIRETY.

         IT IS SO ORDERED, this 30th day of July, 2021.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                    3
